Dissenting Opinion by
Orlady, P. J.:
This record clearly discloses the fact that the trial judge was of the opinion that the instruction he had given to the jury on the question of reasonable doubt was inadequate.
In refusing a new trial, the court below felt it necessary to advert to and rely upon an incident that was not connected in any manner with the trial of this case, and stated “The burden of the argument for a new trial is that the court failed to explain to the jury the meaning of reasonable doubt. It was unquestionably the duty of the court to convey to the jury the clear and accurate meaning of this legal expression. In the course of the week’s trials, there Avere a number of defendants charged with minor offenses, and where the term had been frequently and specifically referred to and explained, we do not believe that our appellate courts intend that in every case where the crime charged is of a minor nature, it is necessary to enlarge and amplify on the meaning of reasonable doubt. In the first case that was tried we expressly called attention, not only to the jury in the box, but all other jurors of the panel, that no defendant could be convicted unless the jury was satisfied beyond a reasonable doubt of his guilt, and fully explained the legal meaning and application of this expression. The jurors were reminded twice in the charge that they could not convict this defendant unless they were satisfied of his guilt beyond a reasonable doubt.”
The district attorney also urges, as part of his argument, a charge by the court delivered “at the opening of the session on Monday morning to all the panel of jurors.”
Such a proceeding is unwarranted and is fraught with *439great danger, there being no authority for such a practice under our administration of law.
A charge “to the whole panel” of jurors should have no place on this record; nor is there anything to show that any juror impaneled in this case heard this preliminary advice. It had no legal relation to the issue joined between the Commonwealth and this defendant, and had no more juridical value in this issue than if read in a newspaper. There was no opportunity for counsel to except to anything then said; no juror was then sworn; no issue was then joined, and no record was made of such an address.
It cannot be a prefix to or supplement a charge to a jury in a criminal case so as to validate any deficiency therein. Without regard to the grade of the crime charged, every defendant is entitled under our practice to have the legal significance of the term reasonable doubt, fairly explained to the jury impaneled to determine his guilt or innocence. To withhold such an explanation as will be comprehended by the ordinary juryman, after he has been impaneled, is a denial of a right to which every defendant is entitled under our practice, and I know of no distinction being made between misdemeanors and felonies. “In all criminal prosecutions,” are the words of our constitution, “an accused cannot be deprived of his life, liberty or property unless by the judgment of his peers, or by the law of the land.”
While this defendant was sentenced only to pay the costs in each case, and to undergo an imprisonment of ninety days in the county jail, yet, what may be named in our code schedule of crimes, as a charge of a minor nature, it may, and oftentimes is a very serious one to the defendant. As stated by Stewart, J., in Commonwealth v. Andrews, 234 Pa. 597. “Our own experience leads to the belief that, except as instructed by the court, the ordinary juror fails in proper comprehension of what is implied in the term, or at least is apt to so fail. Helpful elucidation of the term has been so frequently *440accomplished, as our text books and reports show, that the danger of misleading in the attempt to elucidate is easily avoided.” See also Commonwealth v. Deitrick, 221 Pa. 7; Commonwealth v. Rider, 29 Pa. Superior Ct. 621; Commonwealth v. Duffy, 49 Pa. Superior Ct. 344; Commonwealth v. Bober, 59 Pa. Superior Ct. 573; Commonwealth v. Hoskins, 60 Pa. Superior Ct. 230; Commonwealth v. Holgate, 63 Pa. Superior Ct. 246.
I would sustain the third assignment of error, reverse the judgment, and direct a new trial.
Kephart and Trexler, JJ., join in the dissent.